TYSON, J.
Of the five assignments of error, only two are insisted upon. Doubtless the other three are not urged because the matters to which they relate are not presented for review' by bill of exceptions. And for that matter, one of those insisted on, which complains of the overruling of a demurrer to the motion interposed by plaintiff to strike the defendant’s affidavit for an in-terpleader, is in the same predicament. — Jones v. City of Anniston, 138 Ala. 199; 35 So. Rep. 112, and cases there cited. Besides the office of a demurrer is to test the sufficiency of a pleading. The motion at which the demurrer was directed in this case is not a pleading in the cause.
The other assignment relates to the sustaining of the demurrer to the 7th plea. This plea is clearly subject to the defect pointed out in the demurrer. — Powell v. Crawford, 110 Ala. 294; McAfee v. Glen Mary Coal & Coke Co., 97 Ala. 709; Sims v. Herzfeld, 95 Ala. 145; Carmclich v. Mims, 88 Ala. 355.
Affirmed.